DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/355,151 filed on 7/14/2021.  Claims 1-20 are pending in the case.  Claims 1-3, 8-10, and 15-17 have been amended. Claims 1, 8 and 15 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
O’Gorman et al. (US Patent Application Publication US 20190378076 A1), referred to as O’Gorman herein.
Christopher C. Andrews (US Patent Application Publication US 20120253795 A1), referred to as Andrews herein.
Hay et al. (US Patent Application Publication US 20170277784 A1), referred to as Hay herein.
Baker et al. (US Patent Application Publication US 20180232705 A1), referred to as Baker herein.
Kitada et al. (US Patent Application Publication US 20170134446 A1), referred to as Kitada herein.
John K. Nawrocki, (US Patent Application Publication US 20190028520 A1), referred to as Nawrocki herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Gorman.
Regarding independent claim 1, O’Gorman discloses “An apparatus comprising: one or more processors; and one or more memories storing instructions which, when processed by the one or more processors (O’Gorman, at ¶ [0004], a processor with an associated memory.), cause: 
receiving one or more media content items representing captured media content from a review meeting for one or more electronic documents (Examiner notes that “types of media content” could be various types of media, including audio, video, photographs of notes, captured screenshots, interactive whiteboard data etc. as described at par. [0116] of original specification. id. at ¶ [0023], O’Gorman teaches the ; 
identifying, from the one or more media content items, one or more discussion topics discussed during the review meeting (id. at ¶ [0026], identifying a list of topics by parsing the audio streams.); 
identifying, from the one or more media content items using one or more of speech recognition or text recognition, portions of the captured media content corresponding to suggested changes to the one or more electronic documents discussed during the review meeting (Examiner notes that current limitation directs identifying suggested changes using speech recognition or text recognition, but no more specifics disclosed about how the processor identifies certain portion of the recognized text is the suggested changes. Further, throughout the claim set, there is no definition of electronic document. Therefore, examiner interprets the one or more electronic documents as an agenda comprises a list of topics for the meeting. id. at ¶ [0023], the system apply voice speech recognition to the audio tracks to parse the captured audio and convert the captured audio into text, and then, the text may be searched to identify keywords and topics relevant to a user as described at ¶ [0046]. Further, O’Gorman discloses the displays multiple topics in an expected order of discussion, and then the system accepts input from a user to adjust the order of the topics to address issues that have increased in priority and/or issues where the relevant persons are in attendance as described at ¶ [0067].); 
for each portion of the captured media content of the portions of the captured media content corresponding to suggested changes to the one or more electronic documents discussed during the review meeting: 
associating a discussion topic of the one or more discussion topics to the portion of the captured media content (id. at ¶ [0023], after the captured audio is converted to text, the text may be searched to identify keywords and topics.); 
identifying a document portion, from the one or more electronic documents discussed during the review meeting, that corresponds to the portion of the captured media content (id. at ¶ [0032], the system identify agenda of the meeting, and adding new items to the agenda and/or the list of action items based on user input and/or harvested from participant communication during a meeting.); 
aggregating the portions of the captured media content by matching their corresponding discussion topic to the identified one or more discussion topics discussed during the review meeting to generate topic sets of portions of the captured media content (id. at ¶¶ [0040]-[0041], O’Gorman discloses the system automatically summarize for the user the highest rated topic, and prompt for the second highest ranked topic. If the user requests a summary on the second highest ranked topic, the system may provide a summary on the second ranked topic and prompt on a third ranked topic, and so on until the user declines a summary. The system automatically update on the top one, two, three, and/or other number and/or percentage of previous covered topics, and provides an automated summary to the user for the ; 
generating a meeting summary document comprising a list of the one or more discussion topics (id. at ¶ [0040], the system automatically provide a summary for all topics, the summary includes a set of collapsed points which may be expanded to expose more detail. In an example, the summary may include an amount of time spent on a topic.), wherein each discussion topic comprises a corresponding topic set of portions of the captured media content (id. at ¶ [0026], the system identify a list of topics that will be covered in the meeting by parsing the audio streams. Also at ¶ [0036], the system identifies a first topic by parsing the audio of the meeting in discussion, extract points from the discussion, and organize those points under topics.); and 
presenting the meeting summary document within a display window (id. at ¶¶ [0042] the system provide the summary in a display.).”
Independent claim 8 is directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 1, and is therefore similarly rejected.
Independent claim 15 directed towards a computer-implemented method equivalent to an apparatus found in the independent claim 1, and is therefore similarly rejected.
Regarding claim 2, O’Gorman discloses all the limitation of independent claim 1. O’Gorman further discloses “wherein the corresponding topic set of portions of the captured media content comprises a list of first electronic links corresponding to each portion of the captured media content within the corresponding topic set of portions of media content (O’Gorman, at ¶ [0071], discloses the system identify a list 
Regarding claim 3, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. O’Gorman further discloses “wherein the corresponding topic set of portions of the captured media content further comprises a list of second electronic links corresponding to the electronic document associated with the document portion associated with the portion of the captured media content corresponding to the first electronic link (O’Gorman, at ¶ [0071], discloses the system provide a transcript with relevant material from the transcript visually indicated, or the relevant material be italicized. The italicized material should be a sort of link, because ¶ [0088] clearly discloses the material could be a spreadsheet, a presentation, or reports referenced during the meeting, and identify the reference according to a participant’s request.).”
Claims 9 and 10 are directed towards a non-transitory computer-readable media equivalent to an apparatus found in claims 2 and 3 respectively, and are therefore similarly rejected.
Claims 16 and 17 are directed towards a computer-implemented method equivalent to an apparatus found in claims 2 and 3 respectively, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman in view of Andrews.
Regarding claim 4, O’Gorman discloses all the limitation of independent claim 1 and its dependent claims 2 and 3. O’Gorman further discloses “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a selection request for a particular second electronic link corresponding to a particular electronic document associated with a particular document portion (O’Gorman, at ¶ [0071], discloses the system allow all or subset of participants to edit the material.); upon receiving the selection request for the particular second electronic link corresponding to the particular electronic document, opening the particular electronic document and displaying the particular document portion (id. at ¶ [0071], when receiving request to edit, it would open the material.);” However, O’Gorman does not explicitly teach “and upon opening the particular electronic document, playing back a particular media content item that contains a particular portion of the captured media content using a media content item player displayed within a first section of the display window, wherein playback is queued to play the particular portion of the captured media content, and wherein the particular media content item is associated with the particular document portion.”
Andrews is in the same field of Internet/network content (Andrews, at ¶ [0002]) that providing multiple links corresponding to different audio files and associated documents causes the audio files and associated documents to be played/accessed in a defined order like a slide show (id. at ¶ [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with each link is a single combined link comprises a first electronic link associated with a media content and a second electronic link corresponding to a document, and selecting the link enables automatically plays the selected audio files and accesses/displays the document as taught by Andrews. The purpose of doing so would have been to provide the benefit of automatically processing the audio comments/data, formatting the data into an audio file accessible on the network and providing access to that audio file along with the associated content entities for simultaneous or concurrent execution (Andrews, at ¶ [0019]).
Claim 11 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 4, and is therefore similarly rejected.
Claim 18 directed towards a computer-implemented method equivalent to an apparatus found in claim 4, and is therefore similarly rejected.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over O’Gorman in view of Hay.
claim 5, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. However, O’Gorman does not explicitly teach “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a selection request for a particular first electronic link corresponding to a particular portion of media content; and upon receiving the selection request for the particular first electronic link corresponding to the particular portion of the captured media content, playing back a particular media content item that contains the particular portion of media content using a media content item player displayed within a first section of the display window, wherein playback is queued to play the particular portion of media content.” Examiner notes that playing back a media content such as audio or music using a media player when selecting a link corresponding to the media content is well known to the ordinary skill in the art for decades. Examiner also notes that “playback is queued” should be interpreted as ‘start playing the media from certain location’ as described at para. [0131] of original specification considering context of the description throughout the specification (See at paras. [0131], [0174], and [0197]).
Hay is in the same field of recording and summarizing a conference (Hay, at Abstract) that providing an indexed summary of the conference call along with links to the segmented audio for replay (id. at ¶ [0048]) and playing back of the interesting segments of the conference call (id. at ¶ [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with providing an indexed summary of the conference call along with links to the segmented audio for replay and 
Claim 12 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 5, and is therefore similarly rejected.
Claim 19 directed towards a computer-implemented method equivalent to an apparatus found in claim 5, and is therefore similarly rejected.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over O’Gorman in view of Baker and Kitada.
Regarding claim 6, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. However, O’Gorman does not explicitly teach “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a request to playback a particular media content item of the one or more media content items; playing back the particular media content item using a media content item player within a first section of the display window; ” 
Baker is in the same field of creating a meeting and adjusting an associated meeting timeline (Baker, at Abstract) that receiving a request to playback a meeting by selecting a search result of a certain topic and listen to only the most important and relevant parts of a recorded meeting (id. at ¶ [0077] and as depicted at FIG. 8), using an id. at ¶ [0075] and as depicted at FIG. 7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s meeting management system with request to playback a particular media content using a media content player within a window as taught by Baker because a user may desire to view and/or listen to only the most important and relevant parts of a recorded meeting (Baker, at ¶ [0077]).
However, O’Gorman in view of Baker does not explicitly teach “and upon playback of a particular portion of media content within the particular media content item, highlighting, within a second section of the display window, the discussion topic that contains the particular portion of media content.”
Kitada is in the same field of apparatus to receive meeting content data for an electronic meeting that includes multiple participants (Kitada, at Abstract and at ¶ [0007]) that receives audio/video data, the audio/video data includes the first meeting content data (id. at ¶ [0057]) and parsing the first meeting content data and detects at least the keywords to generate the appropriate meeting agenda topic and displays visual indication at the specified position of the topic as described at ¶ [0061] and as depicted at FIG. 2, numeral 200.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman in view of Baker’s meeting management system with receiving a particular portion of audio/video of meeting content data and displaying visual indication of the current topic as taught by Kitada because it can ensure that electronic meeting follows a predetermined meeting 
Claim 13 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 6, and is therefore similarly rejected.
Claim 20 directed towards a computer-implemented method equivalent to an apparatus found in claim 6, and is therefore similarly rejected.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman in view of Nawrocki.
Regarding claim 7, O’Gorman discloses all the limitation of independent claim 1. However, O’Gorman does not explicitly teach “wherein identifying, from the one or more media content items, the one or more discussion topics discussed during the review meeting comprises: using a machine-learning model, identifying the one or more discussion topics based upon spoken phrases and keywords within the one or more media content items, wherein the machine-learning model has been trained using an input data set of media content items that have identified discussion topics.”
Nawrocki is in the same field of generation of corporate meeting minute documents (Nawrocki, at Abstract) that evaluating communications between participants, extract summaries from conversations, extract key words or tokens relevant to a particular topic, determine the topic under discussion or otherwise evaluate the communication stream using one or more of a trained neural network, artificial neural network, Bayesian networks, Deep Learning, Rule Based learning, Genetic id. at ¶ [0032]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with identifying topics based on spoken tokens and keywords relevant to a particular topic using a trained machine learning model as taught by Nawrocki because it would allow to continually refine and update the criteria used to convert the text stream of a meeting into meeting minutes and minute summaries (Nawrocki, at ¶ [0054]).
Claim 14 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 7, and is therefore similarly rejected.


Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 102/103 arguments have been fully considered but they are not persuasive. Applicant argue that “The Office Action states that the recitation "to generate topic sets of portions of the captured media content" is an intended use. The USPTO's intended use doctrine does not apply to this portion of the limitation because the intended use doctrine applies only, if at all, to the preamble of claims and the limitation "to generate topic sets of portions of the captured media content" is not part of the preamble. Furthermore, the limitation "to generate topic sets of portions of the captured media content" sets forth a specific result that is required by the aggregating of the portions of the captured media content namely, "to generate topic sets of portions of the captured media content." So, this limitation is not merely an intended use, but an 'Gorman analyzes the captured audio data to identify speakers, etc., but the system of O 'Gorman does not aggregate portions of the captured audio and not "by matching their corresponding discussion topic to the identified one or more discussion topics discussed during the review meeting" as required by Claim 1. Rather, the system of O'Gorman merely analyzes the captured audio data.” (Remarks, pages 12-13). The examiner also disagrees. O'Gorman not only analyzes the captured audio data, but also aggregating the portions of the captured data content by matching the highest ranking topic to the first topic, and then prompt for the summary on the second highest ranked topic to the user, if the user requests a summary on the second highest ranked topic, the system may provide a summary on the second ranked topic and prompt on a third ranked topic, and so on until the user declines a summary (O’Gorman, at ¶ [0040]). Therefore, O’Gorman matching their corresponding discussion topic to the user-identified one or more discussion topics discussed during the meeting. Furthermore, applicant argues that “even if the system of O'Gorman somehow aggregated portions of the captured audio and did so "by matching their corresponding discussion topic to the identified one or more discussion topics discussed during the review meeting," such aggregating does not "generate topic sets of portions of the captured media content" as required by Claim 1. There is no teaching or suggestion that the system of O'Gorman generates topic sets of portions of content represented by the captured audio data. It is therefore respectfully 'Gorman and that Claim I is patentable over O'Gorman.” (Remarks, page 13). The examiner also respectfully disagrees. In the above rejection, the examiner recited different portion of the rejection for clarify how O’Gorman matching their corresponding topic to the user-identified one or more topics discussed during the meeting to generate the topics for a summary (O’Gorman, at ¶ [0040]). Therefore, applicant’s argument is not persuasive. The applicant further argues that “It is also respectfully submitted that the Claim I limitation "generating a meeting summary document comprising a list of the one or more discussion topics, wherein each discussion topic comprises a corresponding topic set of portions of the captured media content" is not taught or suggested by O'Gorman. In this limitation, each discussion topic in the list includes a corresponding topic set of portions of the captured media content. In O'Gorman at [0040], the summary includes a list of topics that may have a corresponding score above or below a cutoff As described in O 'Gorman at [0036], the topics are extracted from the captured audio of the meeting. So, while the summary of O 'Gorman includes a list of topics, there is no teaching or suggestion in O 'Gorman that the summary includes portions of the captured audio of the meeting. In contrast, Claim I explicitly requires that each discussion topic in the meeting summary document "comprises a corresponding topic set of portions of the captured media content."” (Remarks, at pages 13-14). The examiner also disagrees. O’Gorman clearly discloses “The summary may be provided in an audio channel” as .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144